Citation Nr: 0023957	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-23 739A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for organic cardiovascular 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to July 
1945.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1997, at which time it was 
REMANDED to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, for additional 
development.  Subsequent to the remand, the U.S. Court of 
Appeals for the Federal Circuit issued a decision that 
altered the standard used to determine whether evidence is 
"new and material."  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Pursuant to guidelines provided by the Federal 
Circuit in Hodge, the Board had, in effect, found that new 
and material evidence had been received and the claim was 
reopened.

The RO correctly proceeded to the next step in the 
adjudication process, that is, consideration of whether or 
not the veteran had presented a well-grounded claim of 
entitlement to service connection for organic cardiovascular 
disease.  In Supplemental Statements of the Case issued in 
June 1999 and January 2000 the RO held that the veteran's 
claim was not well grounded because the evidence received in 
connection with the claim failed to establish any 
relationship between organic cardiovascular disease and any 
disease or injury during the veteran's military service.


FINDING OF FACT

The claim of entitlement to service connection for organic 
cardiovascular disease is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for organic 
cardiovascular disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the issue of service connection for organic 
cardiovascular disease, the threshold question which must be 
resolved is whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See  38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran served 90 days or 
more during a period of war, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306(a)(b) 
(1999).

The Board, in its decision of December 1992, had held that 
the veteran's claim of entitlement to service connection for 
an organic cardiovascular disorder was well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  In the December 1992 
decision, the Board noted that in September 1944, while in 
service, the veteran was seen for valvular heart disease, 
mitral insufficiency, and post rheumatic fever.  The Board 
also noted that the veteran's private physician, Dr. Schnell, 
reported in January 1965 that the veteran's heart condition 
could be related to service and that a VA physician in 
December 1987 reported that the veteran's cardiac problems 
dated back to the time of service in 1944 when he developed 
rheumatic fever.  

In a statement of August 1995, the veteran's VA physician 
wrote that, based on his review of the veteran's service 
medical records, the veteran, in January 1943, had suffered 
acute rheumatic fever.  Additionally noted was that military 
evaluations in September 1944 had revealed evidence of mitral 
insufficiency.  In the opinion of the veteran's VA physician, 
the veteran's mitral insufficiency was most likely a 
complication of his rheumatic fever.

In correspondence of September 1997, another of the veteran's 
VA physicians wrote that the veteran's echocardiogram showed 
evidence of mild valvular disease of the aorta, mitral, and 
tricuspid valves, as well as a secundum atrial septal defect.

Since the time of the Board's December 1997 remand, there has 
been added to the record additional probative evidence, 
specifically, VA outpatient treatment records covering the 
period from February 1996 to October 1998, showing treatment 
during that time for various cardiovascular disabilities.  
Also of record is a March 1999 opinion of a VA cardiovascular 
specialist which is clearly pertinent to the matter at hand.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently reminded VA that only the evidence in 
support of a service-connection claim is to be considered 
when determining whether it is well grounded.  See Harth v. 
West, 14 Vet. App. 1 (2000) (emphasis added).  It is apparent 
that the RO erred by considering evidence which was clearly 
not in support of the veteran's claim when it determined that 
his claim was not well grounded.  When the correct standard 
for determining the well groundedness of his claim is applied 
to the facts set forth above, and presumed credible for 
purposes of making the well-groundedness determination, the 
claim must be found well grounded as a matter of law.  A 
three element evidentiary test is employed in determining 
whether a well grounded claim has been submitted, and these 
evidentiary elements are assessed or measured against the low 
evidentiary threshold for establishing a well grounded claim.  
These three elements include (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  See Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000). 

The first prong of the test for determining the well 
groundedness, medical evidence of a current disability, is 
clearly satisfied.  The second prong of the test, evidence of 
in-service occurrence or aggravation of a disease or injury 
is satisfied by the service medical records.  The third prong 
of the test, medical evidence of a nexus between service and 
the current cardiovascular disease is satisfied by medical 
evidence dated in January 1965, December 1987, and August 
1995, which has been cited above.  Such evidence, in the 
opinion of the Board, is sufficient to render the veteran's 
claim "plausible" or "capable of substantiation," and, 
consequently, well grounded.  38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
organic cardiovascular disease is well grounded.  


REMAND

As noted above, the Board has concluded that the veteran's 
claim for service connection for organic cardiovascular 
disease is well grounded.  However, based on recent 
Supplemental Statements of the Case issued in June 1999 and 
February 2000, it is clear that the RO has reached the 
opposite conclusion.  Pursuant to the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000), 
citing SEC v. Chenery Corp., 332 U.S. 194 (1947), a reviewing 
body may not decide a case on a ground not relied on by the 
agency in the matter under review.  

Additionally, the Board notes that General Counsel for VA 
issued a Precedent Decision, VAOPGCPREC 6-2000, in May 2000 
regarding the nature provisions of paragraph 11.18d.-f. in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part VI, pertaining to claims 
involving rheumatic heart disease.  This General Counsel 
opinion contains the following language:  

The last sentence of paragraph 11.18d. 
provides:  "With a history of rheumatic fever 
in service, an aortic valve insufficiency 
that manifests some years later without other 
cause shown will be service connected."  This 
provision purports to create a new right for 
veterans and could prove determinative of a 
veteran's claim for service connection based 
upon the development of a specific heart 
condition under certain circumstances.  This 
manual provision necessarily limits 
administrative action because it essentially 
directs adjudicators to award service 
connection in a particular instance, i.e., 
where a claimant with a history of rheumatic 
fever in service seeks service connection for 
an aortic valve insufficiency that manifests 
some years after service, where another cause 
is not shown.  It is "more than a mere 
procedural guideline," rather, "it affect[s] 
a substantive right."  Fugere, 1 Vet. App. at 
107.  Based on the above-referenced case law, 
we believe that the last sentence of 
paragraph 11.18d. of the VBA manual should be 
regarded as substantive and binding on VA. 

General Counsel held that the relevant factors discussed in 
the first three sentences of paragraph 11.18d. and in 
paragraph 11.18e. must be considered and addressed by the 
Board in assessing the evidence regarding a claim involving 
rheumatic heart disease in order to fulfill the Board's 
obligation under 38 U.S.C.A. § 7104(d)(1) to provide an 
adequate statement of reasons and bases for a decision.  The 
RO should initially address these considerations and, if the 
veteran's claim is not allowed, provide the veteran and his 
representative with a discussion of these factors in a 
Supplemental Statement of the Case.  Copies of VAOPGCPREC 6-
2000 and the Manual provisions have been placed in the claims 
folder.

Accordingly, the Board again remands the veteran's case for 
expeditious further development and merits adjudication, on 
the basis of all applicable law and regulations, as well as 
VAOPGCPREC 6-2000, and issuance of a decision supported by an 
adequate statement of reasons or bases.  The Board notes that 
a remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is once again remanded to the RO for 
the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 1999, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the 
veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of service 
connection for organic cardiovascular 
disease on the basis that the veteran's 
claim for service connection for that 
disability is, in fact, "well grounded" 
within the meaning of 38 U.S.C.A. 
§ 5107(a).  The RO's decision should 
reflect consideration of VAOPGCPREC 6-
2000.

3.  Should the benefit requested on 
appeal not be granted to the veteran's 
satisfaction, the RO should issue an 
additional Supplemental Statement of the 
Case.  This document should reflect 
consideration of all relevant evidence 
dating back to the veteran's military 
service.  The veteran should be provided 
details of the March 1999 opinion of a VA 
cardiovascular specialist.  This document 
should also reflect consideration of 
VAOPGCPREC 6-2000.

A reasonable period of time for a response should then be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


